Title: From George Washington to Mathew Carey, 27 October 1788
From: Washington, George
To: Carey, Mathew



Sir,
Mount Vernon Oct. 27th 1788.

In reply to yours of the 20th of this month, I have to observe, that the fragment of the letter in question, supposed to be written by me, is spurious; and that there was a Pamphlet containing a great many letters of the same description published, in New York, at the same time. It should farther be observed that this publication was made soon after several of my letters were really intercepted with the Mail and that the pretended copies of them not only blended many truths with many falsehoods, but were evidently written by some person exceedingly well acquainted with my domestic & general concerns. Advantage was adroitly taken of this knowledge to give the greater appearance of probability to the fiction.
From these circumstances you will perceive, Sir, how prudently you have acted in making an application to me previous to your meditated republication. Otherwise, I might have found myself under the necessity of denying that they were genuine; from an apprehension, that being thus preserved in a manner under my own eye and with my acquiescence, they must have assumed the seal of veracity in the estimation of Posterity. For whatever credit some of those letters might be thought to have done to my literary or political talents, I certainly cannot choose to avail myself of the imposition. With due regard I am—Sir Yr Most Obed. Hble Servt

Go: Washington

